Citation Nr: 0316042	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  01-06 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
schizophrenia, schizo-affective disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from September 1973 to 
February 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the Boise, Idaho 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In November 2002, the veteran testified at a personal 
hearing before the undersigned at the RO.  


REMAND

Unfortunately, the Board is unable to adjudicate the issue on 
appeal at this time.  Upon review of the record, the Board 
discovered that the veteran had not been advised of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  VCAA prescribes VA duties to notify the claimant of 
the evidence needed to substantiate a claim, of the evidence 
VA will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence, and it also prescribes VA 
duties to help a claimant obtain relevant evidence.  VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126, and VA duties pursuant thereto are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.
 
The Board endeavored to correct that shortcoming in a March 
2003 letter.  The letter, however, advised the veteran, in 
accord with 38 C.F.R. § 19.9(a)(2)(ii), that he had 30 days 
to respond.  However, in a case decided May 1, 2003, the 
Court of Appeals for the Federal Circuit found the regulation 
to conflict with VCAA which provides that a claimant has one 
year to respond to the VCAA notice letter.  38 U.S.C.A. 
§ 5103(b); Disabled Am. Veterans v. Sec'y. of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, the Board's 
March 2003 letter is of no significance and has no force and 
effect, and the case must be remanded so that proper 
notification may be afforded to the veteran.  

The Board observes that the veteran's service medical records 
are missing.  Although the RO attempted to obtain those 
records at various times, those attempts were unsuccessful.  
The veteran's personnel records were obtained and show that 
he was discharged due to being unsuitable for service based 
on a personality disorder.  At his  personal hearing and in 
written correspondence of record, the veteran essentially 
maintains that these missing records will substantiate his 
claim.  At his hearing, the veteran and his representative 
requested that the Board attempt to locate his service 
medical records again.  In addition, they requested that the 
veteran's complete VA outpatient records be obtained as well 
as the medical records that were the basis for his award of 
disability benefits by the Social Security Administration.  
In light of VCAA, the Board finds that efforts to locate and 
obtain all of these records should be undertaken.  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to the RO.  

Accordingly, this matter is REMANDED for the following 
action:

1.	The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence 
to VA.

2.	The veteran indicated that he received 
psychiatric treatment at a clinic 
located at the Fort Devins, 
Massachusetts base while stationed 
with the 595th Clearing Company from 
November 1974 to December 1974 and 
from January 1975 to February 1975.  
The National Personnel Records Center 
(NPRC), or any other appropriate 
agency, should be contacted and 
requested to furnish all available 
records as follows: all service 
medical records, clinical records, 
mental hygiene records, entrance and 
separation examination reports, 
Surgeon General's Office records, sick 
reports, morning reports, Line of Duty 
reports, medical or physical 
evaluation board reports.  If no 
service records as indicated can be 
found, or if they have been destroyed, 
specific confirmation of that fact 
should be obtained.

3.	Copies of all clinical records, which 
are not already in the claims file, of 
the veteran's treatment at the Boise, 
Idaho VA Medical Center, should be 
obtained.

4.	The RO should contact the Social 
Security Administration and request 
all pertinent documentation pertaining 
to any claim of Social Security by the 
veteran including any medical records 
that Social Security has regarding the 
veteran.  These records should be 
associated with the claims file.

5.	Then, the RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West 2002)) is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied, including VA 
examination if warranted.

6.	Upon completion of the requested 
actions, the issue on appeal should be 
readjudicated.  If the benefits sought 
on appeal remain denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC should contain notice of all 
relevant actions taken on the claim, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the July 
2001 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by VA.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


